Title: To Thomas Jefferson from David Humphreys, 23 September 1800
From: Humphreys, David
To: Jefferson, Thomas



Dear Sir,
Madrid Sepr: 23d. 1800

After a long suspension of our correspondence, I take occasion of resuming it by enclosing to you a Prospectus for the publication of my works. To this measure I have been induced principally for the sake of inserting among the others a Poem on the death of Genl. Washington, of considerable length, in which I have paid the tribute of gratitude & have attempted to do whatever justice my talents would admit to the Memory of that most excellent Character.
Mr. Henry Preble, a respectable Citizen of the U.S., will have the honour of delivering this letter. I beg leave to recommend him to your favorable notice & good offices. He has for some time past performed the duties of Consul of the U.S. in this Capital (during the absence of Mr. Young) & of secretary to myself, very much to my satisfaction. He wishes to be named Consul of the U.S. for Cadiz whenever a vacancy may happen, and as I think him possessed of the qualities necessary for filling that place with credit to himself & utility to the Public, I should experience a real pleasure in his obtaining the appointment.
With Sentiments of great consideratn. & Esteem I am dear Sir Your Mo: Ot & Mo hble: Servt.

D. Humphreys

